Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 2, and 4-7 remain pending in the application, and are examined. Claim 3 is canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) received on 12/27/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shrinath Malur on 5/26/2022.

Claims 2 and 5-7 have been accepted and remain as originally presented.
The claims have been amended as follows: 

Claim 1 has been amended as follows:
	1. (Currently Amended) A sample container loading or storing unit comprising: 
	a sample rack tray; and 
	a sample rack tray installation portion on which the sample rack tray is installed, wherein 
	the sample rack tray installation portion includes a claw portion that moves in a contact direction with a sidewall portion of the sample rack tray, 
	the sample rack tray includes a claw guard portion provided on the sidewall portion of the sample rack tray, [[and]]
	if a sample rack is not installed or not correctly installed, the claw guard portion is configured to remain on a motion trajectory of the claw portion to hinder the operation of the claw portion, 
	if a sample rack is correctly installed, the claw guard portion is configured to be separated from the sidewall portion of the sample rack tray, thereby not obstructing the claw portion operation, 
	the claw portion is configured, in operation, to engage the sample rack to prevent it from floating,
	the sidewall portion of the sample rack tray includes an opening, 
	the claw guard portion covers at least a part of the opening, and 
	the claw portion enters a sample rack side on the sidewall portion of the sample rack tray through the opening.

Claim 3 has been canceled.

Claim 4 has been amended as follows:
	4. (Currently Amended) The sample container loading or storing unit according to claim [[3]] 2, wherein 
	the sample rack tray includes a recess for positioning and reverse orientation prevention of the sample rack tray, and 
	the sample rack tray installation portion includes a projection to be engaged with the recess.

Reasons for Allowance
Claims 1, 2, and 4-7 have been renumbered as claims 1, 2, and 3-6, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
Gomm et al. (US Pub. No. 2015/0268259; hereinafter Gomm), Habrich et al. (US Pub. No. 2014/0287515; hereinafter Habrich; already of record on the IDS received 12/27/2019), and VanSickler et al. (US Pub. No. 2020/0319222; hereinafter VanSickler) teach a sample container loading or storing unit similar to that claimed. However, Gomm, Habrich, and VanSickler do not teach, either alone or in combination with the prior art, that
	the sample rack tray installation portion includes a claw portion that moves in a contact direction with a sidewall portion of the sample rack tray, 
	the sample rack tray includes a claw guard portion provided on the sidewall portion of the sample rack tray,
	if a sample rack is not installed or not correctly installed, the claw guard portion is configured to remain on a motion trajectory of the claw portion to hinder the operation of the claw portion, 
	if a sample rack is correctly installed, the claw guard portion is configured to be separated from the sidewall portion of the sample rack tray, thereby not obstructing the claw portion operation, 
	the claw portion is configured, in operation, to engage the sample rack to prevent it from floating,
	the sidewall portion of the sample rack tray includes an opening, 
	the claw guard portion covers at least a part of the opening, and 
	the claw portion enters a sample rack side on the sidewall portion of the sample rack tray through the opening.
Claims 2-6 are allowable as they are dependent on claim 1, an allowed claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M./					/JILL A WARDEN/Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798